In re Carlton E. Thomas applying for a Motion to Enforce 542 So.2d 1386; order of this Court dated March 3, 1989, 538 So.2d 603, and May 19, 1989, Fourth Circuit Court of Appeal No. 88-KA-0694; Parish of Orleans, Criminal District Court, No. 314387, Div. “B”, and No. 279871 Div. “D”.
Granted. The district court, Section “D”, is ordered to comply, within thirty days, with this Court’s action of March 3, 1989, to provide relator with a copy of the December 16,1989 transcript of his Boykin examination in No. 279-871 “D”. In addition, the district court is ordered to provide this Court with a copy of the letter of transmittal.